DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Pat. App. Pub. No. 2015/0116902).
With respect to claim 1, Sakai teaches a multilayer ceramic capacitor (see paragraph [0029], FIG. 1A, element 1) comprising: a multilayer body including a plurality of layered dielectric layers (see paragraph [0029], FIG. 1B, element 2) and a plurality of layered internal electrodes (see FIG. 1B, elements 5A and 5B), the multilayer body including a first main surface and a second main surface opposed to each other in a stacking direction of the dielectric layers and the internal electrodes, a first side surface and a second side surface opposed to each other in a width direction orthogonal or substantially orthogonal to the stacking direction, and a first end surface and a second end surface opposed to each other in a length direction orthogonal or substantially orthogonal to the stacking direction and the width direction (see FIG. 1A-1B, elements 2a-2f and paragraph [0029]); and an external electrode electrically connected to the internal electrodes and provided on each of the first end surface and the second end surface of the multilayer body (see FIG. 1B, elements 3 and 4); wherein a region where the internal electrodes are superimposed on one another is defined as an effective region (see paragraph [0033], referenced as an opposing region), a region located on a side of the first end surface relative to the effective region is defined as a first region (see paragraph [0033], referenced as a lead-out region), a region located on a side of the second end surface relative to the effective region is defined as a second region when the multilayer body is viewed in the stacking direction (see paragraph [0033], referenced as a lead-out region), and a bent portion where the dielectric layers and the internal 
Sakai fails to explicitly teach that, in the bent portion, all vertices in the stacking direction of a plurality of bent dielectric layers and a plurality of bent internal electrodes are located within a range that extends by not smaller than about 25 µm and not larger than about 35 µm in the length direction from the effective region of the multilayer body. However, at paragraphs [0069] and [0074], Sakai notes that the lead-out portions are 45 µm, and in some embodiments, are less than 45 µm.  Further, at paragraph [0048] and FIGS. 2A-C, Sakai also notes that extending the bent portions 8 of the internal electrodes within the lead-out region toward the opposing region results in the elimination of difference in density, and improvement in the adhesion force.  Thus, per Sakai, the location of the bent portions is a result oriented variable, and as such, can be optimized by one of ordinary skill in the art through routine experimentation.  See MPEP 2144.05(II)(B), citing In re Antonie, 550 F.2d 618, 195 USPQ 6 (CCPA 1977).  As previously noted, such optimization of the location of a bend in the internal electrodes improves adhesion between the internal electrodes and the dielectric layers.  See Sakai, paragraph [0048], and further, paragraph [0037].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakai, through routine experimentation, to locate the bends in the internal electrodes within a range that extends by not smaller than about 25 µm and not larger than about 35 µm in the length direction, in order to optimize the adhesion between the internal electrodes and the dielectric layers.
With respect to claim 2, Sakai fails to explicitly teach that the bent portion is located on an inner side in the length direction relative to a position at a distance of about 0.3 x L1 from the first end surface, where L1 represents a dimension in the length direction of the first region.  However, per Sakai, the location of the bent portions is a result oriented variable, and as such, can be optimized by one of In re Antonie, 550 F.2d 618, 195 USPQ 6 (CCPA 1977).  As previously noted, such optimization of the location of a bend in the internal electrodes improves adhesion between the internal electrodes and the dielectric layers.  See Sakai, paragraph [0048], and further, paragraph [0037].  Accordingly, it would have been obvious to one of ordinary skill in the art to locate the bent portion on an inner side in the length direction relative to a position at a distance of about 0.3 x L1.
With respect to claim 8, Sakai teaches that the plurality of dielectric layers are made of a ceramic material mainly including BaTiO3. See paragraph [0031].
With respect to claim 9, Sakai teaches that the plurality of internal electrodes include at least one of Ni, Cu, Ag, Pd, and Au or an alloy of Ag and Pd.  See paragraph [0034].
Claims 3, 4, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Pat. App. Pub. No. 2015/0116902) in view of Kang et al. (US Pat. App. Pub. No. 2020/0058443).
With respect to claim 3, Sakai fails to teach that the external electrode includes: a first Ni layer on each of the first end surface and the second end surface; a second Ni layer on the first Ni layer; and an Sn layer provided on the second Ni layer.
Kang, on the other hand, teaches that the external electrode includes: a first Ni layer on each of the first end surface and the second end surface; a second Ni layer on the first Ni layer; and an Sn layer provided on the second Ni layer.  See FIG. 4, elements 130’ and 140’ and paragraph [0075].  Such an arrangement results in enhanced moisture resistance reliability. See paragraph [0010].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakai, as taught by Kang, in order to improve the moisture resistance of the capacitor.
With respect to claim 4, the combined teachings of Sakai and Kang teach that the first Ni layer is an underlying electrode layer and the second Ni layer and the Sn layer are plated layers; and in a cross-
With respect to claim 11, the combined teachings of Sakai and Kang teach that the first Ni layer includes a conductive paste including Ni.  See Kang, paragraphs [0062] and [0077], noting that the first Ni layer is sintered.
With respect to claim 12, the combined teachings of Sakai and Kang teach that the first Ni layer includes a dielectric composition.  See Kang, paragraph [0062].
With respect to claim 13, the combined teachings of Sakai and Kang teach that the dielectric composition of the first Ni layer is a same or substantially a same material as that of the plurality of dielectric layers.  See Kang, paragraph [0062], citing an inclusion of barium titanate, which is the same material used as the dielectric layers in Sakai (see paragraph [0031]) and Kang (see paragraph [0044]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Pat. App. Pub. No. 2015/0116902) in view of Fukunaga et al. (US Pat. App. Pub. No. 2015/0340155).
With respect to claim 5, Sakai fails to teach that the internal electrode has a thickness not larger than about 0.40 µm.
Fukunaga, on the other hand, teaches that the internal electrode has a thickness not larger than about 0.40 µm.  See paragraph [0038].  Such an arrangement results in the desirable miniaturization of a ceramic capacitor.  See paragraph [0004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakai, as taught by Fukunaga, in order to miniaturize the capacitor.
With respect to claim 6, the combined teachings of Sakai and Fukunaga teach that the internal electrode has a thickness not larger than about 0.35 µm.  See Fukunaga, paragraph [0038].
With respect to claim 7, Sakai teaches that the dielectric layer has a thickness not larger than about 0.55 µm.
Fukunaga, on the other hand, teaches that the dielectric layer has a thickness not larger than about 0.55 µm.  See paragraph [0034].  Such an arrangement results in the desirable miniaturization of a ceramic capacitor.  See paragraph [0004].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakai, as taught by Fukunaga, in order to miniaturize the capacitor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US Pat. App. Pub. No. 2015/0116902) in view of Yamada et al. (US Pat. App. Pub. No. 2018/0197682).
With respect to claim 10, Sakai fails to teach that the plurality of internal electrodes further include dielectric particles made of a same or substantially a same composition of ceramics as that included in the plurality of dielectric layers.
Yamada, on the other hand, teaches that the plurality of internal electrodes further include dielectric particles made of a same or substantially a same composition of ceramics as that included in the plurality of dielectric layers.  See paragraph [0038].  Such an arrangement results in effective internal electrodes.  
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Sakai, as taught by Yamada, in order to provide effective internal electrodes for the capacitor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848